DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
This application claims benefit of an earlier filing date of provisional application 62821439 filed on March 20, 2019.  However, the mentioned-above provisional application does not fully support the claimed invention (at least claims 12-13).  Accordingly, the effective filing date of this application is March 20, 2020.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy (US 2014/0256214) in view of Kubo (US 6,394,874).
As to claim 1, Ramamoorthy discloses a system for secure audio transmission of a book to a toy 100 (see figure 1, paragraph [0014]), the system comprising: a soft toy 100 (see at least figure 1); a computing component (see paragraphs [0010], [0014], [0018], [0019]); a speaker 106 (see figure 1) operatively connected with said computing component; and one or more mobile devices 107 (see figure 1) running one or more mobile applications (see paragraphs [0014], [0019]); wherein said mobile application is one or more mobile devices are capable of being securely paired with said computing component (see paragraphs [0010], [0011], [0014]).
Ramamoorthy fails to disclose an insulating casing, wherein said computing device and said speaker 106 are housed within said insulating casing, and wherein said insulated casing is removable from said soft toy 100.  Kubo discloses an insulating casing 40 (see at least figures 5-7), wherein a computing device (see “the sound chip” at column 4 lines 54-57), and a speaker (see column 4 lines 54-57) are housed within said insulating casing 40, and wherein said insulated casing is removable from a soft toy (see figure 1, column 4 lines 44-57, column 5 lines 7-9).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Kubo to Ramamoorthy, in order to protect the computing device and speaker.
As to claim 2, Ramamoorthy discloses said one or more mobile devices 107 are capable of being securely paired with said computing component via a Bluetooth connection (see paragraph [0014]).
As to claim 10, Ramamoorthy discloses said one or more mobile applications are configured to provide inputs in the form of audio files to said computing component (see paragraphs [0011], [0014]).
As to claim 11, Ramamoorthy discloses said audio files comprise audio of an individual reading a children’s book (see paragraphs [0011], [0014]).
As to claim 15, the modified Ramamoorthy fails to disclose providing a menu to said user, said menu containing a list of audio files available to be transported from said mobile application to said speaker; and transport a selected one of said audio files to said computing component.  The examiner, however, takes Official Notice that providing a menu to a user, wherein said menu containing a list of audio files available to be transported, is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the modified Ramamoorthy as claimed, in order to provide more conveniences in using to the user.
As to claim 16, Ramamoorthy discloses said soft toy is a stuffed animal (see paragraph [0011]). 
As to claim 17, the combination of Ramamoorthy and Kubo discloses said insulating casing 40 (see Kubo) comprises one or more openings proximate said speaker, to reduce muffling of sound transmitted from said speaker through said insulated casing (see Kubo, column 54-56).
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy (US 2014/0256214) in view of Kubo (US 6,394,874) as applied to claim 1 above, and further in view of Olsen (US 2015/0139459).
As to claim 3, the combination of Ramamoorthy and Kubo fails to disclose restricting the number of said mobile devices 107 capable of being securely paired with same computing component.  Olsen discloses restricting the number of mobile devices capable of being securely paired with same computing component (see paragraph [0027]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Olsen to the combination of Ramamoorthy and Kubo, in order to establish a locked or closed network, which is limited to a certain number of communication devices (as suggested by Olsen at paragraph [0027]).
As to claim 4, the combination of Ramamoorthy and Olsen fails to disclose said number of said mobile devices capable of being securely paired with said computing component is 1.
As to claim 5, the combination of Ramamoorthy and Olsen fails to disclose said number of said mobile devices capable of being securely paired with said computing component is 2.
Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on an arbitrary number of said mobile devices 107 capable of being securely paired with said computing component.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify the combination of Ramamoorthy and Olsen as claimed, in order to improve designing flexibility on how many mobile devices 107 capable of being securely paired with said computing component.
As to claim 6, it is rejected for similar reasons with respect to claim 3 above.  It is noted that a specific number of communication devices in a locked or closed network taught by Olsen is based on a specific number of codes input and stored in these communication devices (see Olsen, paragraph [0027]).  Therefore, Olsen reads on the claimed limitations.
	As to claim 7, it is rejected for similar reasons with respect to claim 4 above.
	
	As to claim 8, it is rejected for similar reasons with respect to claim 6 above.
As to claim 9, it is rejected for similar reasons with respect to claim 4 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy (US 2014/0256214) in view of Kubo (US 6,394,874) as applied to claim 1 above, and further in view of Bytnar (US 10,395,465).
As to claim 12, the combination of Ramamoorthy and Kubo fails to disclose prompting a user for a unique code; transmitting said unique code to said computing component; receiving a signal from said computing component which either confirms or denies that said unique code matches an embedded code which is pre-programmed into said computing component; and allowing said one or more mobile devices to pair securely with said computing component only if said unique code matches said embedded code.  Bytnar discloses prompting a user for a unique code (see column 4 lines 65-67); transmitting said unique code to a computing component (see column 5 lines 3-8; column 9 lines 27-35); receiving a signal from said computing component which either confirms or denies that said unique code matches an embedded code which is pre-programmed into said computing component; and allowing one or more mobile devices to pair securely with said computing component only if said unique code matches said embedded code (see column 9 lines 57-65).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Bytnar to the combination of Ramamoorthy and Kubo, in order to further secure communications between one or more mobile devices and said computing component (as suggested by Bytnar).
Claims 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamoorthy (US 2014/0256214) in view of Kubo (US 6,394,874), Olsen (US 2015/0139459) as applied to claim 9 above, and further in view of Bytnar (US 10,395,465).
As to claim 13, the modified Ramamoorthy fails to disclose prompting a user for a unique code; transmitting said unique code to said computing component; receiving a signal from said computing component which either confirms or denies that said unique code matches an embedded code which is pre-programmed into said computing component; and allowing said one or more mobile devices to pair securely with said computing component only if said unique code matches said embedded code.  Bytnar discloses prompting a user for a unique code (see column 4 lines 65-67); transmitting said unique code to a computing component (see column 5 lines 3-8; column 9 lines 27-35); receiving a signal from said computing component which either confirms or denies that said unique code matches an embedded code which is pre-programmed into said computing component; and allowing one or more mobile devices to pair securely with said computing component only if said unique code matches said embedded code (see column 9 lines 57-65).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Bytnar to the modified Ramamoorthy, in order to further secure communications between one or more mobile devices and said computing component (as suggested by Bytnar).
As to claim 14, the modified Ramamoorthy fails to disclose providing a menu to said user, said menu containing a list of audio files available to be transported from said mobile application to said speaker; and transport a selected one of said audio files to said computing component.  The examiner, however, takes Official Notice that providing a menu to a user, wherein said menu containing a list of audio files available to be transported, is known in the art.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the modified Ramamoorthy as claimed, in order to provide more conveniences in using to the user.
As to claim 18, the combination of Ramamoorthy and Kubo discloses said insulating casing 40 (see Kubo) comprises one or more openings proximate said speaker, to reduce muffling of sound transmitted from said speaker through said insulated casing (see Kubo, column 54-56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Towns (US 11,213,762), Akavia (US 2017/0072329), Le (US 2011/0021109), Meyers (US 2015/0290548) disclose Blue-tooth enabled toys.
	Earnest (US 7,439,699) discloses toy comprising removable speaker 310 (see figure 3B).
Kaplan (US 6,030,274), Khubani (US 2013/0040532) disclose toy comprising removable casing.


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646